Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 7, line 10, filed 23 November 2021, with respect to the rejection of Claims 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Sakita (United States Patent Publication No. US 2021/0173309 A1; priority date: 04 September 2017), hereinafter Sakita; and Claims 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al. (United States Patent Publication No. US 2020/0183280 A1; priority date: 31 August 2017), hereinafter Ogawa; have been fully considered and are, in light of the claim amendments made, persuasive.  Therefore, said rejections have been withdrawn. However, as is explained below, the same prior art provides the basis for the rejection of Claims 1-3 and 5 under 35 U.S.C. 103. Herein, the explanation is that MPEP § 2144.09(II) states: “Compounds which are . . . homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” Thus, amending the moiety “k” of Formulae b1-an1 and b1-1 in Claims 1 and 5, respectively, to be between 2 to 5 (inclusive) may require the withdrawal of the 102 rejections of record, does not overcome the subsequent 103 rejections.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sakita (United States Patent Publication No. US 2021/0173309 A1; priority date: 04 September 2017), hereinafter Sakita.
5.	Regarding Claims 1-2 and 5, Sakita teaches (Paragraphs [0521-0557], Tables 1-2) a base component which exhibits changed solubility in a developing solution under action of acid. Sakita teaches (Paragraphs [0521-0557], Tables 1-2) a compound represented by general formula (b1-an1) of the present application, except that Sakita teaches the moiety “k” of general formula (b1-an1) equaling “1” and not between 2 and 5 (inclusive). Sakita teaches (Paragraphs [0521-0557], Tables 1-2) the amount of the compound, relative to 100 parts by weight of the base component is 20 parts by weight. Sakita teaches (Paragraphs [0521-0557], Tables 1-2) the compound is represented by general formula (b1-1) of the instant application, except that Sakita teaches the moiety “k” of general formula (b1-1) equaling “1” and not between 2 and 5 (inclusive).
6.	Regarding Claim 3, Sakita teaches (Paragraphs [0558-0568]) using a resist composition to form a resist film. Sakita teaches (Paragraphs [0558-0568]) exposing the resist film. Sakita teaches (Paragraphs [0558-0568]) developing the exposed resist film to form a resist pattern.
7.	However, Sakita fails to teach the moiety “k” of general formulae (b1-an1) and (b1-1) equaling between 2 and 5 (inclusive).
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakita to comprise a compound represented by general formula (b1-an1) and (b1-1) of the present application, in particular wherein the moiety “k” of said formulae is equal to between 2 and 5 (inclusive). Doing so would involve only choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, as recognized by Sakita.

9.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ogawa et al. (United States Patent Publication No. US 2020/0183280 A1; priority date: 31 August 2017), hereinafter Ogawa.
10.	Regarding Claims 1-2 and 5, Ogawa teaches (Paragraphs [0402-0445], Tables 1-2) a base component which exhibits changed solubility in a developing solution under action of acid. Ogawa teaches (Paragraphs [0402-0445], Tables 1-2) the anion moiety of the compound is represented by general formula (b1-an1) of the instant application, except that Ogawa teaches the moiety “k” of general formula (b1-1) equaling “1” and not between 2 and 5 (inclusive). Ogawa teaches (Paragraphs [0402-0445], Tables 1-2) the amount of the compound, relative to 100 parts by weight of the base component is 15 parts by weight. Ogawa teaches (Paragraphs [0402-0445], Tables 1-2) the compound is represented by general formula (b1-1) of the instant application, except that Ogawa teaches the moiety “k” of general formula (b1-1) equaling “1” and not between 2 and 5 (inclusive).
11.	Regarding Claim 3, Ogawa teaches (Paragraphs [0448-0462]) using a resist composition to form a resist film. Ogawa teaches (Paragraphs [0448-0462]) exposing the resist film. Ogawa teaches (Paragraphs [0448-0462]) developing the exposed resist film to form a resist pattern.
12.	However, Ogawa fails to teach the moiety “k” of general formulae (b1-an1) and (b1-1) equaling between 2 and 5 (inclusive).
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogawa to comprise a compound represented by general formula (b1-an1) and (b1-1) of the present application, in particular wherein the moiety “k” of said formulae is equal to between 2 and 5 (inclusive). Doing so would involve only choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, as recognized by Ogawa.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/28/2022